Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   April 24, 2015

The Court of Appeals hereby passes the following order:

A15D0332. IN RE ESTATE OF: THOMAS H. TERRELL, SR.

      Upon consideration of the Application for Discretionary Appeal, it is ordered
that it be hereby DENIED.
      Further, because the application contains significant misrepresentations of facts
and law, a penalty of $2,500 is hereby imposed against Applicant Thomas H. Terrell,
Jr. See Court of Appeals Rule 15 (b).

                                        Court of Appeals of the State of Georgia
                                                                             04/24/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.